 

SECURITY AGREEMENT

 

among

 

PENZANCE, LLC,

 

THE INVESTORS PARTY HERETO,

 

and

 

LOTON, CORP., as Collateral Agent

 

Dated as of March 25, 2013

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1. DEFINITIONS; GUARANTEE; GRANT OF SECURITY; CONTINUING
PERFECTION 1       Section 1.1 General Definitions 1 Section 1.2 Other
Definitions; Interpretation 9 Section 1.3 RESERVED 9 Section 1.4 Grant of
Security 9       ARTICLE 2. SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY
11       Section 2.1 Security for Obligations 11 Section 2.2 No Assumption of
Liability 11       ARTICLE 3. REPRESENTATIONS AND WARRANTIES AND COVENANTS 11  
    Section 3.1 Generally 11 Section 3.2 Equipment and Inventory 15 Section 3.3
Receivables 15 Section 3.4 Investment Property 16 Section 3.5 Letter of Credit
Rights 19 Section 3.6 Intellectual Property Collateral 19 Section 3.7 Commercial
Tort Claims 21 Section 3.8 Deposit Accounts 21       ARTICLE 4. FURTHER
ASSURANCES 22       ARTICLE 5. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT 23  
    ARTICLE 6. REMEDIES UPON DEFAULT 24       Section 6.1 Remedies Generally 24
Section 6.2 Application of Proceeds of Sale 25 Section 6.3 Investment Property
26 Section 6.4 Grant of License to Use Intellectual Property 27       ARTICLE 7.
REIMBURSEMENT OF COLLATERAL AGENT 28       ARTICLE 8. WAIVERS; AMENDMENTS 28    
  ARTICLE 9. SECURITY INTEREST ABSOLUTE 29       ARTICLE 10. TERMINATION;
RELEASE 29

 

i

 

 

ARTICLE 11. ADDITIONAL GRANTORS 30       ARTICLE 12. COLLATERAL AGENT 30      
ARTICLE 13. NOTICES 32       ARTICLE 14. BINDING EFFECT; SEVERAL AGREEMENT;
ASSIGNMENTS 33       ARTICLE 15. SURVIVAL OF AGREEMENT; SEVERABILITY 34      
ARTICLE 16. GOVERNING LAW 34       ARTICLE 17. COUNTERPARTS 34       ARTICLE 18.
HEADINGS 34       ARTICLE 19. JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS
35       ARTICLE 20. WAIVER OF JURY TRIAL; JUDICIAL REFERENCE 36

 

SCHEDULES:

 

Schedule I      List of Grantors and Addresses for Notices

 

Schedule 3.1(a)(i)          List of Chief Executive Offices, Jurisdictions of
Organization, Federal Employer Identification Numbers and Company Organizational
Numbers

 

Schedule 3.1(a)(ii)         List of Legal and Other Names

 

Schedule 3.2           List of Locations of Equipment and Inventory

 

Schedule 3.4           List of Pledged Collateral, Investment Property and
Securities Accounts

 

Schedule 3.5           List of Letters of Credit

 

Schedule 3.6           List of Intellectual Property

 

Schedule 3.7           List of Commercial Tort Claims

 

Schedule 3.8           List of Deposit Accounts

 

ii

 

 

THIS SECURITY AGREEMENT, dated as of March 25, 2013 (this “Security Agreement”),
among Penzance, LLC, a California limited liability company (the “Company” or
the “Grantor”), the investors from time to time party hereto (including their
successors and permitted assigns, each, an “Investor” and collectively, the
“Investors”) and Loton, Corp., a Nevada corporation, as collateral agent for the
benefit of the Secured Parties (including its successors and permitted assigns
and in such capacity, the “Collateral Agent”).

 

The Company is indebted to the Investors in the principal amount of $200,000
pursuant to one or more Secured Convertible Notes due March 25, 2015, dated
March 25, 2013 (as amended, supplemented or otherwise modified, each, a “Secured
Note” and together, the “Secured Notes”).

 

The Grantor and the Collateral Agent, on behalf of itself and each other Secured
Party (and each of their respective successors or permitted assigns), hereby
agree as follows:

 

ARTICLE 1.

 

DEFINITIONS; GUARANTEE; GRANT OF SECURITY;
CONTINUING PERFECTION

 

Section 1.1           General Definitions

 

As used in this Security Agreement, the following terms shall have the meanings
specified below:

 

“Account Debtor” means each Person who is obligated in respect of any Receivable
or any Supporting Obligation or Collateral Support related thereto.

 

“Accounts” means all “accounts” as defined in Division 9 of the UCC.

 

“Additional Grantor” has the meaning assigned to such term in Article 11.

 

“Applicable Date” means (i) in the case of any Grantor (other than an Additional
Grantor), the date hereof, and (ii) in the case of any Additional Grantor, the
date of the Supplement executed and delivered by such Additional Grantor.

 

“Authorization” means, collectively, any license, approval, permit or other
authorization issued by Governmental Authority.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of Los Angeles are authorized or required by law to
remain closed.

 

1

 

 

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent in which cash may from time to time be on
deposit or held therein pursuant to the Secured Transaction Documents.

 

“Chattel Paper” means all “chattel paper” as defined in Division 9 of the UCC.

 

“Claim Proceeds” means, with respect to any Commercial Tort Claim or any
Collateral Support or Supporting Obligation relating thereto, all Proceeds
thereof, including all insurance proceeds and other amounts and recoveries
resulting or arising from the settlement or other resolution thereof, in each
case regardless of whether characterized as a “commercial tort claim” under
Division 9 of the UCC or “proceeds” under the UCC.

 

“Collateral” has the meaning assigned to such term in Section 1.4(a).

 

“Collateral Records” means all books, instruments, certificates, Records, ledger
cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals and other documents, and all computer software, computer
printouts, tapes, disks and related data processing software and similar items,
in each case that at any time represent, cover or otherwise evidence any of the
Collateral.

 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of the Collateral, and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

 

“Commercial Tort Claims” means (i) all “commercial tort claims” as defined in
Division 9 of the UCC and (ii) all Claim Proceeds with respect to any of the
foregoing; including all claims described on Schedule 3.7.

 

“Company” has the meaning assigned to such term in the preliminary statement of
this Security Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
or held by any Grantor or which any Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of any Grantor under any such agreement,
including each agreement described on Schedule 3.6.

 

“Copyrights” means all of the following: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
or any similar offices in the United States or any other country, including
those described on Schedule 3.6.

 

2

 

 

“Deposit Accounts” means all “deposit accounts” as defined in Division 9 of the
UCC, including all such accounts described on Schedule 3.8.

 

“Documents” means all “documents” as defined in Division 9 of the UCC.

 

“Equipment” means (i) all “equipment” as defined in Division 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools, in each case, regardless of whether characterized as “equipment” under
the UCC, and (iii) all accessions or additions to any of the foregoing, all
parts thereof, whether or not at any time of determination incorporated or
installed therein or attached thereto, and all replacements therefor, wherever
located, now or hereafter existing.

 

“Equity Interest” means (i) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.

 

“Event of Default” has the meaning assigned to such term in the Secured Notes.

 

“Financial Assets” means all “financial assets” as defined in Division 8 of the
UCC.

 

“General Intangibles” means (i) all “general intangibles” as defined in
Division 9 of the UCC and (ii) all chooses in action and causes of action, all
indemnification claims, all goodwill, all tax refunds, all licenses, permits,
concessions, franchises and authorizations, all Intellectual Property, all
Payment Intangibles and all Software, in each case, regardless of whether
characterized as a “general intangible” under the UCC.

 

“Goods” means (i) all “goods” as defined in Division 9 of the UCC and (ii) all
Equipment and Inventory and any computer program embedded in goods and any
supporting information provided in connection with such program, to the extent
(a) such program is associated with such goods in such a manner that it is
customarily considered part of such goods or (b) by becoming the owner of such
goods, a Person acquires a right to use the program in connection with such
goods, in each case, regardless of whether characterized as a “good” under the
UCC.

 

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

3

 

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Security Agreement.

 

“Instruments” means all “instruments” as defined in Division 9 of the UCC.

 

“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent or any other Secured Party is an
additional named insured or the loss payee thereof) and all business
interruption insurance policies.

 

“Intellectual Property” means all intellectual and similar property owned by any
Grantor of every kind and nature, including inventions, designs, Patents,
Copyrights, Trademarks, Licenses, domain names, Trade Secrets, confidential or
proprietary technical and business information, know how, show how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

 

“Inventory” means (i) all “inventory” as defined in Division 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business, all goods which are
returned to or repossessed by or on behalf of any Grantor, and all computer
programs embedded in any goods, and all accessions thereto and products thereof,
in each case, regardless of whether characterized as “inventory” under the UCC.

 

“Investor” and “Investors” have the meaning assigned to such term in the
preliminary statements of this Security Agreement.

 

“Investment Property” means, collectively, all “investment property” as defined
in Division 9 of the UCC including all Pledged Collateral.

 

“Letter of Credit Rights” means all “letter-of-credit rights” as defined in
Division 9 of the UCC and all rights, title and interests of the Grantor to any
letter of credit, in each case regardless of whether characterized as a
“letter-of-credit right” under the UCC.

 

“License” means any Copyright License, Patent License, Trademark License, Trade
Secret License or other license or sublicense to which any Grantor is a party.

 

“Lien” means any lien, mortgage, charge, claim, security interest, encumbrance,
or right of first refusal.

 

4

 

 

“Net Receivables Balance” means all amounts recorded on the Company’s balance
sheet as Receivables or accrued Receivables net of allowance for doubtful
accounts consistent with past practice.

 

“Note Purchase Agreement” means that Secured Convertible Note Purchase Agreement
by and between the Investors, the Collateral Agent and the Company, dated as of
even date herewith, as amended, supplemented or otherwise modified from time to
time.

 

“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Secured
Notes, when and as due, whether at maturity or by acceleration or otherwise, and
(b) all other monetary obligations, including fees, commissions, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Grantor to the Secured
Parties when and as due, or that are otherwise payable to any Investors, in each
case under the Secured Transaction Documents when and as due and (ii) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Grantor or any other party (other than an Investor) under or
pursuant to the Secured Transaction Documents.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned or held by or on behalf of any Grantor or
which any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including each agreement
described on Schedule 3.6.

 

“Patents” means all of the following: (i) all letters patent of the United
States or any other country, all registrations and recordings thereof and all
applications for letters patent of the United States or any other country,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in the United States
or any other country, including those described on Schedule 3.6, and (ii) all
reissues, continuations, divisions, continuations in part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Payment Intangibles” means all “payment intangibles” as defined in Division 9
of the UCC.

 

5

 

 

“Permitted Liens” means all of the following: (i) Liens for taxes, assessments
or similar charges incurred in the ordinary course of business that are not yet
due and payable, (ii) Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business, (iii) Liens in favor of the
Investors, (iv) Liens of materialmen, mechanics, warehousemen, or carriers, or
other like Liens arising in the ordinary course of business and securing
obligations which are not yet delinquent, (v) purchase money Liens or purchase
money security interests upon or in any property now or hereafter acquired or
held by Grantor in the ordinary course of business to secure indebtedness, (vi)
Liens and security interests which, as of the date of this Security Agreement,
have been disclosed to Collateral Agent, and (vii) those Liens and security
interests which in the aggregate constitute an immaterial and insignificant
monetary amount with respect to the net value of Grantor's assets.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

 

“Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity
Interests.

 

“Pledged Debt” means all indebtedness for borrowed money owed or owing to any
Grantor, including all indebtedness described on Schedule 3.4, all Instruments
other than checks received in the ordinary course of business, Chattel Paper or
other documents, if any, representing or evidencing such debt, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such debt.

 

“Pledged Equity Interests” means all Equity Interests owned or held by or on
behalf of any Grantor, including all such Equity Interests described on
Schedule 3.4, and all certificates, instruments and other documents, if any,
representing or evidencing such Equity Interests and all interests of the
Grantor on the books and records of the issuers of such Equity Interests, all of
the Grantor’s right, title and interest in, to and under any partnership,
limited liability company, shareholder or similar agreements to which it is a
party, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.

 

“Proceeds” means (i) all “proceeds” as defined in Division 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Property,
(iii) any payment received from any insurer or other Person or entity as a
result of the destruction, loss, theft, damage or other involuntary conversion
of whatever nature of any asset or property that constitutes the Collateral, and
(iv) whatever is receivable or received when any of the Collateral or proceeds
are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary, including any claim of any Grantor
against any third party for (and the right to sue and recover for and the rights
to damages or profits due or accrued arising out of or in connection with)
(a) past, present or future infringement of any Patent now or hereafter owned or
held by or on behalf of any Grantor, or licensed under a Patent License,
(b) past, present or future infringement or dilution of any Trademark now or
hereafter owned or held by or on behalf of any Grantor, or licensed under a
Trademark License, or injury to the goodwill associated with or symbolized by
any Trademark now or hereafter owned or held by or on behalf of any Grantor,
(c) past, present or future infringement of any Copyright now or hereafter owned
or held by or on behalf of any Grantor, or licensed under a Copyright License,
(d) past, present or future infringement of any Trade Secret now or hereafter
owned or held by or on behalf of any Grantor, or licensed under a Trade Secret
License, and (e) past, present or future breach of any License, in each case,
regardless of whether characterized as “proceeds” under the UCC.

 

6

 

 

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument or other
document, General Intangible or Investment Property, together with all of the
applicable Grantor’s rights, if any, in any goods or other property giving rise
to such right to payment, and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records.

 

“Receivables Records” means (i) all originals of all documents, instruments or
other writings or electronic records or other Records evidencing any Receivable,
(ii) all books, correspondence, credit or other files, Records, ledger sheets or
cards, invoices, and other papers relating to such Receivable, including all
tapes, cards, computer tapes, computer discs, computer runs and record keeping
systems, whether in the possession or under the control of the applicable
Grantor or any computer bureau or agent from time to time acting for the Grantor
or otherwise, (iii) all evidences of the filing of financing statements relating
to such Receivable and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors or secured parties, and certificates, acknowledgments, or
other writings, including lien search reports, from filing or other registration
officers and (iv) all credit information, reports and memoranda relating to such
Receivable.

 

“Record” means a “record” as defined in Division 9 of the UCC.

 

“Related Party” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.

 

“Secured Note” has the meaning assigned to such term in the preliminary
statement of this Security Agreement.

 

“Secured Parties” means (i) the Collateral Agent, (ii) the Investors under the
Secured Notes, (iii) the beneficiaries of each indemnification obligation
undertaken by or on behalf of any Grantor under any Secured Transaction
Document, and (iv) the successors and permitted assigns of each of the
foregoing.

 

“Secured Transaction Documents” means the Secured Notes, the Note Purchase
Agreement, this Security Agreement and all other instruments, documents,
certificates and agreements related thereto.

 

7

 

 

“Securities Accounts” means all “securities accounts” as defined in Division 8
of the UCC, including all such accounts described on Schedule 3.4.

 

“Securities Intermediary” has the meaning specified in Division 8 of the UCC.

 

“Security Interest” has the meaning assigned to such term in Section 1.4(a).

 

“Software” means all “software” as defined in Division 9 of the UCC.

 

“Subsidiary” means any Person in which The Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Supplement” means a supplement hereto, in a form reasonably satisfactory to the
Collateral Agent.

 

“Supporting Obligation” means (i) all “supporting obligations” as defined in
Division 9 of the UCC and (ii) all Guaranties and other secondary obligations
supporting any of the Collateral, in each case regardless of whether
characterized as a “supporting obligation” under the UCC.

 

“Trade Secret Licenses” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade Secrets now or hereafter
owned or held by or on behalf of any Grantor or which the Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trade
Secrets now or hereafter owned by any third party, and all rights of any Grantor
under any such agreement, including each agreement described on Schedule 3.6.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating or referring in any way to such
Trade Secret, the right to sue for any past, present and future infringement of
any Trade Secret, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages and proceeds of suit.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned or held by any Grantor or which the Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including each agreement described on Schedule 3.6.

 

8

 

 

“Trademarks” means all of the following: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in the United States or any other
country, and all extensions or renewals thereof, including those described on
Schedule 3.6, (ii) all goodwill associated therewith or symbolized by any of the
foregoing and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

 

Section 1.2           Other Definitions; Interpretation

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iv) the words “herein,” “hereof” and “hereunder,” and words
of similar import, shall be construed to refer to this Security Agreement in its
entirety and not to any particular provision hereof, (v) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to and any Supplement
thereto, this Security Agreement, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All references herein to provisions of the UCC
shall include all successor provisions under any subsequent version or amendment
to any Division of the UCC.

 

Section 1.3           RESERVED.

 

Section 1.4           Grant of Security

 

(a)          Grant by Grantors. As security for the payment or performance, as
applicable, in full of the Obligations, the Grantor hereby pledges and grants to
the Collateral Agent, for the ratable benefit of the Secured Parties, a lien on
and security interest (the “Security Interest”) in and to all of the right,
title and interest of the Grantor in, to and under the following property,
wherever located, whether now existing or hereafter arising or acquired from
time to time (all of which being hereinafter collectively referred to as the
“Collateral”):

 

9

 

 

(i)          all Accounts,

 

(ii)         all Deposit Accounts and Securities Accounts, including all Cash
Collateral Accounts,

 

(iii)        all Chattel Paper, Documents and Instruments,

 

(iv)         all Commercial Tort Claims,

 

(v)          all Equipment,

 

(vi)         all General Intangibles,

 

(vii)        all Goods,

 

(viii)      all Insurance,

 

(ix)         all Instruments,

 

(x)          all Intellectual Property,

 

(xi)         all Inventory,

 

(xii)        all Investment Property, including all Pledged Collateral,

 

(xiii)      all Proceeds of Authorizations,

 

(xiv)        all Receivables and Receivables Records,

 

(xv)         all other goods and personal property of the Grantor, whether
tangible or intangible, wherever located, including letters of credit,

 

(xvi)        to the extent not otherwise included in clauses (i) through (xv) of
this Section, all Collateral Records, Collateral Support and Supporting
Obligations in respect of any of the foregoing,

 

(xvii)      to the extent not otherwise included in clauses (i) through (xvi) of
this Section, all other property in which a security interest may be granted
under the UCC or which may be delivered to and held by the Collateral Agent
pursuant to the terms hereof (including the account referred to in
Section 3.4(c)(ii) and all funds and other property from time to time therein or
credited thereto), and

 

(xviii)     to the extent not otherwise included in clauses (i) through
(xvii) of this Section, all Proceeds, products, substitutions, accessions, rents
and profits of or in respect of any of the foregoing.

 

10

 

 

(b)          Revisions to UCC. For the avoidance of doubt, it is expressly
understood and agreed that, to the extent the UCC is revised after the date
hereof such that the definition of any of the foregoing terms included in the
description or definition of the Collateral is changed, the parties hereto
desire that any property which is included in such changed definitions, but
which would not otherwise be included in the Security Interest on the date
hereof, nevertheless be included in the Security Interest upon the effective
date of such revision. Notwithstanding the immediately preceding sentence, the
Security Interest is intended to apply immediately on the date hereof to all of
the Collateral to the fullest extent permitted by applicable law, regardless of
whether any particular item of the Collateral was then subject to the UCC.

 

ARTICLE 2.

 

SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY

 

Section 2.1           Security for Obligations

 

This Security Agreement secures, and the Collateral is collateral security for,
the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of Title 11 of the United
States Code, or any similar provision of any other bankruptcy, insolvency,
receivership or other similar law), of all Obligations with respect to the
Grantor.

 

Section 2.2           No Assumption of Liability

 

Notwithstanding anything to the contrary herein, the Security Interest is
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.

 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

Section 3.1           Generally

 

(a)          Representations and Warranties. The Grantor represents and warrants
to the Collateral Agent and the other Secured Parties that:

 

(i)          As of the Applicable Date, (A) the Grantor’s chief executive office
or its principal place of business is, and for the preceding four months has
been, located at the office indicated on Schedule 3.1(a)(i), (B) the Grantor’s
jurisdiction of organization is the jurisdiction indicated on
Schedule 3.1(a)(i), and (C) the Grantor’s Federal Employer Identification Number
and/or company organizational number is as set forth on Schedule 3.1(a)(i).

 

11

 

 

(ii)          As of the Applicable Date, (A) the Grantor’s full legal name is as
set forth on Schedule 3.1(a)(ii) and (B) the Grantor has not changed its legal
name in the preceding five years, except as set forth on Schedule 3.1(a)(ii).

 

(iii)        The Grantor has not within the five years preceding the Applicable
Date become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person, which has not theretofore
been terminated.

 

(iv)         The Grantor has good and valid rights in, and title to, the
Collateral with respect to which it has purported to grant the Security
Interest, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such Collateral for its intended purposes, and except for Permitted Liens.

 

(A)         To the best of the Grantor’s knowledge, all actions and consents,
including all filings, notices, registrations and recordings, necessary or
desirable to create, perfect the Security Interest in the Collateral owned or
held by it or on its behalf or for the exercise by the Collateral Agent or any
other Secured Party of any voting or other rights provided for in this Security
Agreement or the exercise of any remedies in respect of any such Collateral have
been made or obtained, (A) except for (1) the filing of UCC financing statements
naming the Grantor as “debtor” and the Collateral Agent as “secured party,” or
the making of other appropriate filings, registrations or recordings, containing
a description of such Collateral in each applicable governmental, municipal or
other office specified on Schedule 3.1(a)(v)(A), (2) the filing, registration or
recordation of fully executed security agreements in the form hereof (or in such
other form as shall be in all respects satisfactory to the Collateral Agent) and
containing a description of all such Collateral consisting of Patents,
Trademarks and Copyrights, together with all other necessary documents, in each
applicable governmental registry or office, (3) Deposit Accounts, (4) Collateral
in which the Security Interest may be perfected only by possession, the delivery
of which to the Collateral Agent is not required hereunder; (B) except for any
such Collateral as to which the representations and warranties in this
Section 3.1(a)(v) would not be true solely by virtue of such Collateral having
been used or disposed of in a manner expressly permitted hereunder or under any
other Secured Transaction Document; and (C) except to the extent that such
Security Interest may not be perfected by filing, registering, recording or
taking any other action in the United States. Subsequent recording and filing
with the United States Patent and Trademark Office and the United States
Copyright Office may be necessary to perfect a Lien on registered patents,
trademarks, trademark applications and copyrights acquired by the Company or any
of its Subsidiaries after the date hereof.

 

(v)          It has not filed or authorized the filing of (A) any financing
statement or analogous document under the UCC or any other applicable laws
covering any such Collateral, (B) any assignment in which it assigns any such
Collateral or any security agreement or similar instrument covering any such
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, or (C) any assignment in which it assigns any such
Collateral or any security agreement or similar instrument covering any such
Collateral with any foreign governmental, municipal or other office, in each
case, which financing statement, analogous document, assignment or other
instrument, as applicable, is still in effect, except for Liens expressly
permitted by the Secured Transaction Documents.

 

12

 

 

(vi)         The Security Interest in the Collateral owned or held by it or on
its behalf (A) is effective to vest in the Collateral Agent, on behalf of the
Secured Parties, the rights of the Collateral Agent in such Collateral as set
forth herein and (B) does not violate Regulation T, U or X as of the Applicable
Date.

 

(vii)        Immediately after the Applicable Date, (i) the fair value of the
assets of the Grantor, taken as a whole, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (ii) the present
fair saleable value of the property of the Grantor, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) the Grantor
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and (iv) 
the Grantor will not have unreasonably small capital with which to conduct the
business following such date.

 

(b)          Covenants and Agreements. The Grantor hereby covenants and agrees
as follows:

 

(i)          It will promptly notify the Collateral Agent in writing of any
change (A) in its legal name, (B) in the location of its chief executive office,
principal place of business, any office in which it maintains books or records
relating to any of the Collateral owned or held by it or on its behalf or,
except to the extent permitted by Section 3.1(b)(vii) or Section 3.2, any office
or facility at which any such Collateral is located (including the establishment
of any such new office or facility), (C) in its identity or legal or
organizational structure or its jurisdiction of formation, or (D) in its Federal
Taxpayer Identification Number. It agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral.

 

(ii)         It shall maintain, at its own cost and expense, such complete and
accurate Records with respect to the Collateral owned or held by it or on its
behalf as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which it is engaged, but in any event to include complete
accounting Records indicating all payments and proceeds received with respect to
any part of such Collateral.

 

13

 

 

(iii)        It shall, at its own cost and expense, take any and all actions
reasonably necessary to defend title to the Collateral owned or held by it or on
its behalf against all Persons and to defend the Security Interest in such
Collateral and the priority thereof against any Lien or other interest not
expressly permitted by the Secured Transaction Documents, and in furtherance
thereof, it shall not take, or permit to be taken, any action not otherwise
expressly permitted by the Secured Transaction Documents that is reasonably
likely to impair the Security Interest or the priority thereof or any Secured
Party’s rights in or to such Collateral in violation hereof.

 

(iv)         The Collateral Agent and such Persons as the Collateral Agent may
designate shall have the right at reasonable times and on reasonable notice, at
the cost and expense of the Grantor, to inspect all of its Records (and to make
extracts and copies from such Records), to discuss its affairs with its officers
and (to the extent consented to by such independent accountants) independent
accountants and to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Collateral owned or held by or on behalf of the Grantor, including, upon
the occurrence and during the continuance of any Event of Default, in the case
of Receivables, Pledged Debt, General Intangibles, Commercial Tort Claims or
Collateral in the possession of any third person, by contacting Account Debtors,
contract parties or other obligors thereon or any third person possessing such
Collateral for the purpose of making such a verification. The Collateral Agent
shall maintain the confidentiality of all such information and shall have the
absolute right to share on a confidential basis any information it gains from
such inspection or verification with any Secured Party.

 

(v)          At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral owned or held by or on behalf of the
Grantor, and not permitted by the Secured Transaction Documents, and may pay for
the maintenance and preservation of such Collateral to the extent the Grantor
fails to do so as required by the Secured Transaction Documents, and the Grantor
shall reimburse the Collateral Agent on demand for any payment made or any
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any other Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Secured Transaction Documents.

 

(vi)         It shall not be excused from liability as a result of granting of
the Security Interest pursuant to this Security Agreement to observe and perform
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral owned or held by it
or on its behalf, all in accordance with the terms and conditions thereof and it
shall indemnify and hold harmless the Collateral Agent and the other Secured
Parties from and against any and all liability for such performance.

 

14

 

 

(vii)        It shall not make, or permit to be made, an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, or grant
any other Lien in respect of such Collateral, except Permitted Liens. Except as
expressly permitted by the Secured Transaction Documents, it shall not make or
permit to be made any transfer of such Collateral, and it shall remain at all
times in possession of such Collateral and the direct owner, beneficially and of
record, of the Pledged Equity Interests included in such Collateral, except that
(A) Inventory may be sold in the ordinary course of business and (B) unless and
until the Collateral Agent shall notify it that an Event of Default shall have
occurred and be continuing and that, during the continuance thereof, it shall
not sell, convey, lease, assign, transfer or otherwise dispose of any such
Collateral (which notice may be given by telephone if promptly confirmed in
writing), it may use and dispose of such Collateral in any lawful manner not
inconsistent with the provisions of this Security Agreement or any other Secured
Transaction Document.

 

Section 3.2           Equipment and Inventory

 

The Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that, as of the Applicable Date, all of the Equipment and
Inventory included in the Collateral owned or held by it or on its behalf (other
than mobile goods and Inventory and Equipment in transit) is kept only at the
locations specified on Schedule 3.2. In addition, the Grantor covenants and
agrees that it shall not permit any Equipment or Inventory owned or held by it
or on its behalf to be in the possession or control of any warehouseman, bailee,
agent or processor for a period of greater than ninety (90) consecutive days,
unless such warehouseman, bailee, agent or processor shall have been notified of
the Security Interest and shall have agreed in writing to hold such Equipment or
Inventory subject to the Security Interest and the instructions of the
Collateral Agent and to waive and release any Lien held by it with respect to
such Equipment or Inventory, whether arising by operation of law or otherwise.

 

Section 3.3           Receivables

 

(a)          Representations and Warranties. The Grantor represents and warrants
to the Collateral Agent and the other Secured Parties that, except for
Receivables valued at less than $1,000 individually and $10,000 in the aggregate
for all Grantors, no Receivable is evidenced by an Instrument (other than checks
received in the ordinary course of business) or Chattel Paper that has not been
delivered to the Collateral Agent.

 

(b)          Covenants and Agreements. The Grantor hereby covenants and agrees
that:

 

(i)          At the reasonable request of the Collateral Agent, it shall mark
conspicuously, in form and manner reasonably satisfactory to the Collateral
Agent, all Chattel Paper, Instruments (other than checks received in the
ordinary course of business) and other evidence of any Receivables owned or held
by it or on its behalf (other than any delivered to the Collateral Agent as
provided herein and other than purchase orders sent to customers), as well as
the related Receivables Records with an appropriate reference to the fact that
the Collateral Agent has a security interest therein.

 

15

 

 

(ii)         It will not, without the Collateral Agent’s prior written consent
(which consent shall not be unreasonably withheld), grant any extension of the
time of payment of any such Receivable, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Supporting
Obligation or Collateral Support relating thereto, or allow any credit or
discount whatsoever thereon, other than extensions, credits, discounts,
releases, compromises or settlements granted or made in the ordinary course of
business and consistent with its then current practices and in accordance with
such practices reasonably believed by the Grantor to be prudent.

 

(iii)        Except as otherwise provided in this Section and unless otherwise
determined by the Grantor in accordance with its good faith business judgment,
it shall continue to use its best efforts to collect all amounts due or to
become due to it under all such Receivables and any Supporting Obligations or
Collateral Support relating thereto, and diligently exercise each material right
it may have thereunder, in each case at its own cost and expense, and in
connection with such collections and exercise, it shall, upon the occurrence and
during the continuance of an Event of Default, take such action as it or the
Collateral Agent may reasonably deem necessary. Notwithstanding the foregoing,
the Collateral Agent shall have the right at any time upon the occurrence and
during the continuance of an Event of Default to notify, or require the Grantor
to notify, any Account Debtor with respect to any such Receivable, Supporting
Obligation or Collateral Support of the Collateral Agent’s security interest
therein, and in addition, at any time during the continuation of an Event of
Default, the Collateral Agent may: (A) direct such Account Debtor to make
payment of all amounts due or to become due to the Grantor thereunder directly
to the Collateral Agent and (B) enforce, at the cost and expense of the Grantor,
collection thereof and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as the Grantor would be able
to have done. If the Collateral Agent notifies the Grantor that it has elected
to collect any such Receivable, Supporting Obligation or Collateral Support in
accordance with the preceding sentence, any payments thereof received by the
Grantor shall not be commingled with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent hereunder and shall be forthwith delivered to
the Collateral Agent in the same form as so received (with any necessary
endorsement), and the Grantor shall not grant any extension of the time of
payment thereof, compromise, compound or settle the same for less than the full
amount thereof, release the same, wholly or partly, or allow any credit or
discount whatsoever thereon.

 

(iv)         It shall use its reasonable best efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.

 

Section 3.4           Investment Property

 

(a)          Representations and Warranties. The Grantor represents and warrants
to the Collateral Agent and the other Secured Parties that:

 

(i)          Schedule 3.4 sets forth, as of the Applicable Date, (i) all of the
Investment Property (other than (A) Receivables not evidenced by an Instrument
or Chattel Paper and (B) Equity Interests with an immaterial value) owned or
held by or on behalf of the Grantor to the extent not held in a Securities
Account and (ii) each Securities Account or commodities account maintained by or
on behalf of the Grantor.

 

16

 

 

(ii)         All Pledged Equity Interests have been duly authorized and validly
issued and are fully paid and nonassessable, and the Grantor is the direct
owner, beneficially and of record, thereof, free and clear of all Liens (other
than Liens expressly permitted by the Secured Transaction Documents).

 

(iii)        All Pledged Debt other than Pledged Debt described on Schedule 3.4
hereto has been duly authorized, issued and delivered and, where necessary,
authenticated, and constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).

 

(iv)         All Investment Property, other than Investment Property held in a
Securities Account identified on Schedule 3.4, consisting of certificated
securities, Chattel Paper or Instruments other than checks received in the
ordinary course of business has been delivered to the Collateral Agent.

 

(v)          Other than the Pledged Equity Interests that constitute General
Intangibles, there is no Investment Property other than that (x) represented by
certificated securities or Instruments in the possession of the Collateral Agent
or (y) held in a Securities Account identified on Schedule 3.4.

 

(b)          Registration in Nominee Name; Denominations. The Grantor hereby
agrees that (i) without limiting Article 5, the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold any Investment Property in its own name as pledgee, the name of its
nominee (as pledgee or as sub agent) or the name of the applicable Grantor,
endorsed or assigned, where applicable, in blank or in favor of the Collateral
Agent, (ii) at the Collateral Agent’s request, the Grantor will promptly give to
the Collateral Agent copies of any material notices or other communications
received by it with respect to any Investment Property registered in its name,
and (iii) the Collateral Agent shall at all times have the right to exchange any
certificates, instruments or other documents representing or evidencing any
Investment Property owned or held by or on behalf of the Grantor for
certificates, instruments or other documents of smaller or larger denominations
for any purpose consistent with this Security Agreement.

 

(c)          Voting and Distributions.

 

(i)          Unless and until an Event of Default shall have occurred and be
continuing:

 

(A)         The Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of the Investment
Property, or any part thereof, for any purpose not inconsistent with the terms
of this Security Agreement and the other Secured Transaction Documents;
provided, however, that the Grantor will not be entitled to exercise any such
right if the result thereof could materially and adversely affect the rights
inuring to a holder of the Investment Property or the rights and remedies of the
Collateral Agent under this Security Agreement or any other Secured Transaction
Document or the ability of the Collateral Agent to exercise the same.

 

17

 

 

(B)         The Collateral Agent shall execute and deliver to the Grantor, or
cause to be executed and delivered to the Grantor, all such proxies, powers of
attorney and other instruments as the Grantor may reasonably request for the
purpose of enabling it to exercise the voting and/or consensual rights and
powers it is entitled to exercise pursuant to subsection (c)(i)(A) and to
receive the cash payments it is entitled to receive pursuant to subsection
(c)(i)(C).

 

(C)         The Grantor shall be entitled to receive, retain and use any and all
cash dividends, interest and principal paid on the Investment Property owned or
held by it or on its behalf to the extent and only to the extent that such cash
dividends, interest and principal are not prohibited by, and otherwise paid in
accordance with, the terms and conditions of the Secured Transaction Documents
and applicable laws. All non cash dividends, interest and principal, and all
dividends, interest and principal paid or payable in cash or otherwise in
connection with a partial or total liquidation or dissolution, return of
capital, capital surplus or paid in surplus, and all other distributions (other
than distributions referred to in the preceding sentence) made on or in respect
of the Investment Property, whether paid or payable in cash or otherwise,
whether resulting from a subdivision, combination or reclassification of the
outstanding Pledged Equity Interests in any issuer of any Investment Property or
received in exchange for any Investment Property, or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, shall
be and become part of the Collateral, and, if received by the Grantor, shall not
be commingled with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent hereunder and shall be forthwith delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement).

 

(ii)         Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default:

 

(A)         Upon the direction of the Collateral Agent, all rights of the
Grantor to dividends, interest or principal that it is authorized to receive
pursuant to subsection (c)(i)(C) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest or
principal, as applicable. All dividends, interest and principal received by or
on behalf of any Grantor contrary to the provisions of this Section shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of the Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this subsection (c)(ii)(A)
shall be retained by the Collateral Agent in an account to be established in the
name of the Collateral Agent, for the ratable benefit of the Secured Parties,
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 6.2. Subject to the provisions of this subsection
(c)(ii)(A), such account shall at all times be under the sole dominion and
control of the Collateral Agent, and the Collateral Agent shall at all times
have the sole right to make withdrawals therefrom and to exercise all rights
with respect to the funds and other property from time to time deposited therein
or credited thereto as set forth in the Secured Transaction Documents. After all
Events of Default have been cured or waived, the Collateral Agent shall, within
five Business Days after all such Events of Default have been cured or waived,
repay to the applicable Grantor all cash dividends, interest and principal
(without interest) that the Grantor would otherwise be permitted to retain
pursuant to the terms of subsection (c)(i)(C) and which remain in such account.

 

18

 

  

(B)         Upon the direction of the Collateral Agent, all rights of the
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to subsection (c)(i)(A), and the obligations of the
Collateral Agent under subsection (c)(i)(B), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers, provided that, unless otherwise directed by the Investors, the
Collateral Agent shall have the right from time to time upon the occurrence of
and during the continuance of an Event of Default to permit the Grantor to
exercise such rights. After all Events of Default have been cured or waived, the
applicable Grantor will have the right to exercise the voting and consensual
rights and powers that it would otherwise be entitled to exercise pursuant to
the terms of subsection (c)(i)(A).

 

Section 3.5           Letter of Credit Rights

 

The Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that Schedule 3.5 sets forth, as of the Applicable Date, each
letter of credit giving rise to a Letter of Credit Right included in the
Collateral owned or held by or on behalf of the Grantor.

 

Section 3.6           Intellectual Property Collateral

 

(a)          Representations and Warranties. The Grantor represents and warrants
to the Collateral Agent and the other Secured Parties that Schedule 3.6 sets
forth, as of the Applicable Date, all of the Patents, material Patent Licenses,
Trademarks, Trademark Licenses, material Copyrights, material Copyright
Licenses, Trade Secret Licenses and Domain Names included in the Collateral
owned or held by the Grantor.

 

(b)          Covenants and Agreements. The Grantor hereby covenants and agrees
as follows:

 

(i)          It will not, knowingly or intentionally, nor will it permit any of
its licensees (or sublicensees) to, do any act, or omit to do any act, whereby
any Patent that is related to the conduct of its business may become invalidated
or dedicated to the public, and it shall use its reasonable best efforts to
continue to mark any products covered by a Patent with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws.

 

19

 

  

(ii)         It will (either directly or through its licensees or its
sublicensees), for each Trademark that is necessary for the conduct of its
business, (A) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non use, (B) display such Trademark with notice of
Federal or other analogous registration to the extent necessary and sufficient
to establish and preserve its rights under applicable law, and (C) not knowingly
use or knowingly permit the use of such Trademark in violation of any third
party’s valid and legal rights.

 

(iii)        It will promptly notify the Collateral Agent in writing if it knows
or has reason to know that any Intellectual Property material to the conduct of
its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office, or any similar offices
or tribunals in the United States or any other country) regarding the Grantor’s
ownership of any such Intellectual Property, its right to register the same, or
to keep and maintain the same.

 

(iv)         In no event shall it, either directly or through any agent,
employee, licensee or designee, file an application for any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar offices in the United States or any other
country, unless it promptly notifies the Collateral Agent in writing thereof
and, upon request of the Collateral Agent, executes and delivers any and all
agreements, instruments, documents and papers as the Collateral Agent may
request to evidence the Collateral Agent’s security interest in such
Intellectual Property, and the Grantor hereby appoints the Collateral Agent as
its attorney in fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.

 

(v)          It will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
the United States Copyright Office or any similar offices or tribunals in the
United States and the European Union, and except as otherwise determined in its
good faith business judgment, any other country, to maintain and pursue each
material application relating to the Intellectual Property owned or held by it
(and to obtain the relevant grant or registration) and to maintain each issued
Patent and each registered Trademark and Copyright that is material to the
conduct of its business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent, in good faith, with good business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties. In the event that it has reason to believe that any Intellectual
Property material to the conduct of its business has been or is about to be
infringed, misappropriated or diluted by a third party, it promptly shall notify
the Collateral Agent in writing and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Intellectual Property.

 

20

 

  

(vi)         During the continuance of an Event of Default, it shall use its
reasonable best efforts to obtain all requisite consents or approvals by the
licenser of each License to effect the assignment (as collateral security) of
all of its right, title and interest thereunder to the Collateral Agent or its
designee.

 

(vii)        It shall take all steps reasonably necessary to protect the secrecy
of all Trade Secrets relating to the products and services sold or delivered
under or in connection with the Intellectual Property owned or held by,
including entering into confidentiality agreements with employees and labeling
and restricting access to secret information and documents.

 

(viii)      It shall in accordance with its past practices continue to collect
all amounts due or to become due to the Grantor under all Intellectual Property,
and diligently exercise each material right it may have thereunder, in each case
at its own cost and expense, and in connection with such collections and
exercise, it shall, upon the occurrence and during the continuance of an Event
of Default, take such action as it or the Collateral Agent may reasonably deem
necessary. Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time after the occurrence and during the continuance of an Event of
Default to notify, or require the Grantor to notify, any relevant obligors with
respect to such amounts of the Collateral Agent’s security interest therein.

 

Section 3.7           Commercial Tort Claims

 

(a)          Representations and Warranties. The Grantor represents and warrants
to the Collateral Agent and the other Secured Parties that Schedule 3.7 sets
forth, as of the Applicable Date, all Commercial Tort Claims made by it or on
its behalf or to which it otherwise has any right, title or interest.

 

(b)          Covenants and Agreements. The Grantor hereby covenants and agrees
that promptly after the same shall have been commenced, it shall provide to the
Collateral Agent written notice of any Commercial Tort Claim and any judgment,
settlement or other disposition thereof.

 

Section 3.8           Deposit Accounts.

 

(a)          Representations and Warranties. The only Deposit Accounts
maintained by any Grantor on the Applicable Date are those listed on
Schedule 3.8.

 

(b)          Notice of Formation of Deposit Account. The Grantor hereby
covenants and agrees that, following the Applicable Date, the Grantor shall
provide the Investors and Collateral Agent fifteen (15) days written notice
prior to the formation of a Deposit Account.

 

21

 

  

Section 3.9           Schedules. Grantor hereby agrees to furnish to Collateral
Agent, within thirty days following the date of this Agreement, any Schedules
hereto that were not delivered in completed form on the date hereof.

 

ARTICLE 4.

  

FURTHER ASSURANCES

 

The Grantor hereby covenants and agrees, at its own cost and expense, to
execute, acknowledge, deliver and/or cause to be duly filed all such further
agreements, instruments and other documents (including favorable legal opinions
in connection with any Transaction) that may be reasonably requested by the
Collateral Agent, and take all such further actions, that the Collateral Agent
may from time to time reasonably request to preserve, protect and perfect the
Security Interest granted by it and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with its
execution and delivery of this Security Agreement, the granting by it of the
Security Interest and the filing of any financing statements or other documents
in connection herewith or therewith. In addition, to the extent permitted by
applicable law, the Grantor hereby irrevocably authorizes the Collateral Agent
to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral owned or held by it or on
its behalf without the signature of the Grantor and additionally agrees that a
photographic or other reproduction of this Security Agreement may be filed with
the United States Patent and Trademark Office and/or the United States Copyright
Office, as applicable. The Grantor hereby further irrevocably authorizes the
Collateral Agent to file a Record or Records, including financing statements, in
all jurisdictions and with all filing offices that the Collateral Agent may
determine, in its sole and absolute discretion, are necessary, advisable or
prudent to perfect the Security Interest granted by it and agrees that such
financing statements may describe the Collateral owned or held by it or on its
behalf in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner that
the Collateral Agent may determine, in its sole and absolute discretion, is
necessary, advisable or prudent to perfect the Security Interest granted by the
Grantor, including describing such property as “all assets” or “all personal
property.”

 



22

 

 

ARTICLE 5.

 

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

The Grantor hereby appoints the Collateral Agent and any officer or agent
thereof, as its true and lawful agent and attorney in fact for the purpose of
carrying out the provisions of this Security Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest, and without limiting the generality of the
foregoing, the Collateral Agent shall have the right, with power of substitution
for the Grantor and in the Grantor’s name or otherwise, for the use and benefit
of the Collateral Agent and the other Secured Parties, upon the occurrence and
during the continuance of an Event of Default, (i) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral owned or held by it or on
its behalf or any part thereof; (ii) to demand, collect, receive payment of,
give receipt for, and give discharges and releases of, any of such Collateral;
(iii) to sign the name of the Grantor on any invoice or bill of lading relating
to any of such Collateral; (iv) to send verifications of Receivables owned or
held by it or on its behalf to any Account Debtor; (v) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on any of the Collateral
owned or held by it or on its behalf or to enforce any rights in respect of any
of such Collateral; (vi) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to any of such Collateral; (vii) to
notify, or to require the Grantor to notify, Account Debtors and other obligors
to make payment directly to the Collateral Agent, and (viii) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with any of such Collateral, and to do all other acts and things necessary to
carry out the purposes of this Security Agreement, as fully and completely as
though the Collateral Agent were the absolute owner of such Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent or any other Secured Party to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Collateral Agent or any other Secured Party, or to
present or file any claim or notice, or to take any action with respect to any
of the Collateral or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken or omitted to be taken by the
Collateral Agent or any other Secured Party with respect to any of the
Collateral shall give rise to any defense, counterclaim or offset in favor of
the Grantor or to any claim or action against the Collateral Agent or any other
Secured Party in the absence of the Collateral Agent’s or such Secured Party’s
gross negligence or willful misconduct. The provisions of this Article shall in
no event relieve any Grantor of any of its obligations hereunder or under the
other Secured Transaction Documents with respect to any of the Collateral or
impose any obligation on the Collateral Agent or any other Secured Party to
proceed in any particular manner with respect to any of the Collateral, or in
any way limit the exercise by the Collateral Agent or any other Secured Party of
any other or further right that it may have on the date of this Security
Agreement or hereafter, whether hereunder, under any other Secured Transaction
Document, by law or otherwise. Any sale pursuant to the provisions of this
paragraph shall conform to the commercially reasonable standards as provided in
Part 6 of Division 9 of the UCC.

 



23

 

 

ARTICLE 6.

 

REMEDIES UPON DEFAULT

 

Section 6.1           Remedies Generally

 

(a)          General Rights. Upon the occurrence and during the continuance of
an Event of Default, the Grantor agrees to deliver each item of Collateral owned
or held by it or on its behalf to the Collateral Agent on demand, and it is
agreed that the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times to the extent permitted by law:
(i) with respect to any Collateral consisting of Intellectual Property or
Commercial Tort Claims, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any such Collateral by the applicable
Grantors to the Collateral Agent, or, in the case of Intellectual Property, to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (ii) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral owned or held by it or on its behalf and without
liability for trespass to enter any premises where such Collateral may be
located for the purpose of taking possession of or removing such Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
UCC or other applicable law. Without limiting the generality of the foregoing,
the Grantor agrees that, upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of any of
the Collateral owned or held by or on behalf of the Grantor, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be irrevocably authorized at any such
sale of such Collateral constituting securities (if it deems it advisable to do
so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing such Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of the applicable
Grantor, and the Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which the Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

 

24

 

 

(b)          Sale of Collateral. The Collateral Agent shall give the Grantor ten
days’ written notice (which the Grantor agrees is reasonable notice within the
meaning of Part 6 of Division 9 of the UCC) of the Collateral Agent’s intention
to make any sale of any of the Collateral owned or held by or on behalf of the
Grantor. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which such Collateral will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of any of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section, any Secured Party
may bid for or purchase, free (to the extent permitted by applicable law) from
any right of redemption, stay, valuation or appraisal on the part of the Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), any of the Collateral offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from the
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to the Grantor therefor. For purposes hereof,
(i) a written agreement to purchase any of the Collateral shall be treated as a
sale thereof, (ii) the Collateral Agent shall be free to carry out such sale
pursuant to such agreement, and (iii) no Grantor shall be entitled to the return
of any of the Collateral subject thereto, notwithstanding the fact that after
the Collateral Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon any of the Collateral and to sell any of the Collateral pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Without limiting the
generality of the foregoing, the Grantor agrees as follows: (A) if the proceeds
of any sale of the Collateral owned or held by it or on its behalf pursuant to
this Article are insufficient to pay all the Obligations, it shall be liable for
the resulting deficiency and the fees, charges and disbursements of any counsel
employed by the Collateral Agent or any other Secured Party to collect such
deficiency, (B) it hereby waives any claims against the Collateral Agent arising
by reason of the fact that the price at which any such Collateral may have been
sold at any private sale pursuant to this Article was less than the price that
might have been obtained at a public sale, even if the Collateral Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree, (C) there is no adequate remedy at law for failure by it to comply with
the provisions of this Section and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements in this
Section may be specifically enforced, (D) the Collateral Agent may sell any such
Collateral without giving any warranties as to such Collateral, and the
Collateral Agent may specifically disclaim any warranties of title or the like,
and (E) the Collateral Agent shall have no obligation to marshal any such
Collateral.

 

Section 6.2           Application of Proceeds of Sale

 

The Collateral Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, as follows:

 

25

 

  

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Security Agreement, any other Secured Transaction Document
or any of the Obligations, including all out of pocket court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent hereunder or under any other Secured
Transaction Document on behalf of any Grantor and any other reasonable
out-of-pocket costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Secured Transaction Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the applicable Grantor, its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have sole and absolute discretion as to the order of
application of any such proceeds, moneys or balances in accordance with this
Security Agreement. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

Section 6.3           Investment Property

 

In view of the position of the Grantor in relation to the Investment Property,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
securities laws”) with respect to any disposition of the Investment Property
permitted hereunder. The Grantor understands that compliance with the Federal
securities laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Investment Property, and might also limit the extent to which or
the manner in which any subsequent transferee of any Investment Property could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. The Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Investment Property, limit the
purchasers to those who will agree, among other things, to acquire such
Investment Property for their own account, for investment, and not with a view
to the distribution or resale thereof. The Grantor acknowledges and agrees that
in light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (i) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Investment Property,
or any part thereof, shall have been filed under the Federal securities laws and
(ii) may approach and negotiate with a single potential purchaser to effect such
sale. The Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Investment Property at a price that the Collateral Agent, in its
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section will apply notwithstanding the existence of a public or private market
upon which the quotations or sales prices may exceed substantially the price at
which the Collateral Agent sells any such Investment Property.

 

26

 

  

Section 6.4           Grant of License to Use Intellectual Property

 

For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Article, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, the Grantor hereby grants to the
Collateral Agent an irrevocable, non exclusive license (exercisable without
payment of royalty or other compensation to the Grantor) to use, license or
sublicense any of the Collateral consisting of Intellectual Property now owned
or held or hereafter acquired or held by or on behalf of the Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent shall be exercised, at
the option of the Collateral Agent, upon the occurrence and during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantor notwithstanding any subsequent cure of an
Event of Default. Any royalties and other payments received by the Collateral
Agent shall be applied in accordance with Section 6.2.

 



27

 

 

ARTICLE 7.

 

REIMBURSEMENT OF COLLATERAL AGENT

 

The Grantor shall pay to the Collateral Agent the amount of any and all
reasonable out-of-pocket expenses, including the fees, other charges and
disbursements of counsel and of any experts or agents, that the Collateral Agent
may incur in connection with (i) the administration of this Security Agreement
relating to the Grantor or any of its property, (ii) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Collateral owned or held by or on behalf of the Grantor, (iii) the exercise,
enforcement or protection of any of the rights of the Collateral Agent hereunder
relating to the Grantor or any of its property, or (iv) the failure by the
Grantor to perform or observe any of the provisions hereof. Without limitation
of its indemnification obligations under the other Secured Transaction
Documents, the Grantor shall indemnify the Collateral Agent and each Related
Party thereof (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related out-of-pocket expenses, including reasonable counsel fees, other
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (a) the execution
or delivery by the Grantor of this Security Agreement or any other Secured
Transaction Document or any agreement or instrument contemplated hereby or
thereby, or the performance by the Grantor of its obligations under the Secured
Transaction Documents and the other transactions contemplated thereby or (b) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by judgment of a
court of competent jurisdiction to have primarily resulted from the gross
negligence or willful misconduct of such Indemnitee. Any amounts payable as
provided hereunder shall be additional Obligations secured hereby and by the
other Secured Transaction Documents. The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Security Agreement or any other Secured Transaction Document, the consummation
of the transactions contemplated hereby or thereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Security Agreement or any other Secured Transaction Document or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section shall be payable within ten days of
written demand therefor and shall bear interest at the then prevailing rate
under the Secured Notes.

 

ARTICLE 8.

 

WAIVERS; AMENDMENTS

 

No failure or delay of the Collateral Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Secured Transaction Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Security Agreement or any other Secured Transaction Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by this Section, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No notice or demand on any Grantor in any case shall entitle the Grantor to any
other or further notice or demand in similar or other circumstances. Neither
this Security Agreement nor any provision hereof may be waived, amended,
supplemented or otherwise modified, or any departure therefrom consented to,
except pursuant to an agreement or agreements in writing entered into by the
Grantor and Investors holding a majority of the aggregate principal amount of
the Secured Notes then outstanding, provided that no such agreement shall waive,
amend, supplement or otherwise modify, or consent to a departure to, the rights
or duties of the Collateral Agent hereunder without the prior written consent of
the Collateral Agent.

 

28

 

  

ARTICLE 9.

 

SECURITY INTEREST ABSOLUTE

 

All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of the Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of any Secured
Transaction Document, any agreement with respect to any of the Obligations, or
any other agreement or instrument relating to any of the foregoing, (ii) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations, or any other waiver, amendment, supplement or other
modification of, or any consent to any departure from, any Secured Transaction
Document or any other agreement or instrument relating to any of the foregoing,
(iii) any exchange, release or non-perfection of any Lien on any other
collateral, or any release or waiver, amendment, supplement or other
modification of, or consent under, or departure from, any guarantee, securing or
guaranteeing all or any of the Obligations, or (iv) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or in respect of this Security Agreement
or any other Secured Transaction Document.

 

ARTICLE 10.

 

TERMINATION; RELEASE

 

This Security Agreement and the Security Interest shall terminate and be of no
further force and effect when the Obligations shall have been finally and
indefeasibly paid in full. Upon (i) any sale, transfer or other disposition
permitted by the Secured Transaction Documents (other than any sale, transfer or
other disposition of any Collateral that would, immediately after giving effect
thereto, continue to be Collateral but for the release of the Security Interest
therein pursuant to this clause) or (ii) the effectiveness of any written
consent to the release of the Security Interest in any Collateral, the Security
Interest in such Collateral shall be automatically released. In addition, if any
of the Pledged Equity Interests in any Subsidiary are sold, transferred or
otherwise disposed of pursuant to a transaction permitted by the Secured
Transaction Documents and, immediately after giving effect thereto, such
Subsidiary or subsidiary, as applicable, would no longer be a Subsidiary or a
subsidiary, as applicable, then the obligations of such Subsidiary or
subsidiary, as applicable, under this Security Agreement and the Security
Interest in the Collateral owned or held by or on behalf of such Subsidiary or
such subsidiary, as applicable, shall be automatically released. In connection
with any termination or release pursuant to this Section, the Collateral Agent
shall execute and deliver to the applicable Grantor, and hereby authorizes the
filing of, at the Grantor’s cost and expense, all UCC termination statements and
similar documents that the Grantor may reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Article shall be without recourse to or warranty by the Collateral Agent or any
other Secured Party.

 

29

 

  

ARTICLE 11.

 

ADDITIONAL GRANTORS

 

The Grantor shall cause each of its Subsidiaries to execute a Supplement within
three (3) calendar days of such Subsidiary becoming a Subsidiary of the Grantor.
Upon execution and delivery after the date hereof by the Collateral Agent and a
Subsidiary of a Supplement and updated Schedule I setting forth the name and
address for purposes of notice of such Subsidiary, such Subsidiary shall become
a Grantor hereunder with the same force and effect as of the date of such
execution as if originally named as a Grantor herein (each an “Additional
Grantor”). The execution and delivery of any Supplement shall not require the
consent of any other Grantor hereunder. The rights and obligations of the
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any Additional Grantor as a party to this Security Agreement.

 

ARTICLE 12.

 

COLLATERAL AGENT

 

Each Investor hereby irrevocably appoints the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Collateral Agent shall have the same rights and powers in its capacity as an
Investor as any other Investor and may exercise the same as though it were not
the Collateral Agent, and the Collateral Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Collateral Agent hereunder.

 

The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement, and (iii) except as
expressly set forth herein, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of the Subsidiaries that is communicated to or
obtained by the Collateral Agent or any of its Affiliates in any capacity. The
Collateral Agent shall not be liable for any action taken or not taken by it in
the absence of its own gross negligence or willful misconduct. The Collateral
Agent shall be deemed not to have knowledge of any Event of Default unless and
until written notice thereof is given to the Collateral Agent by the Company or
an Investor (and, promptly after its receipt of any such notice, it shall give
each Investor and the Company notice thereof), and the Collateral Agent shall
not be responsible for or have any duty to ascertain or inquire into (a) any
statement, warranty or representation made in or in connection with any Secured
Transaction Document, (b) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth therein, (d) the validity, enforceability, effectiveness or genuineness
thereof or any other agreement, instrument or other document or (e) the
satisfaction of any condition set forth in herein, other than to confirm receipt
of items expressly required to be delivered to the Collateral Agent.

 

30

 

  

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Collateral
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. The Collateral Agent may consult with legal
counsel (who may be counsel for the Grantor), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub agents appointed by the Collateral
Agent, provided that no such delegation shall serve as a release of the
Collateral Agent or waiver by the Company of any rights hereunder. The
Collateral Agent and any such sub agent may perform any and all its duties and
exercise its rights and powers through their respective affiliates. The
exculpatory provisions of the preceding paragraphs shall apply to any such sub
agent and to the affiliates of the Collateral Agent and any such sub agent, and
shall apply to their respective activities acting for the Collateral Agent.

 

Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Investors and the Company. Upon any such resignation, the Investor
holding a majority of the principal amount of the Secured Notes shall have the
right to appoint a successor. If no successor shall have been so appointed by
the Investor and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Investor holding a majority of the
principal amount of the Secured Notes, appoint a successor Collateral Agent
which shall be a bank with an office in Los Angeles, California, or an affiliate
of any such bank. Upon the acceptance of its appointment as Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Collateral Agent,
and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder. After the Collateral Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Collateral Agent, its sub agents and their respective affiliates in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Collateral Agent.

 

31

 

 

 

Each Investor acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Investors and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Secured Transaction Documents. Each Investor also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Investors and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Secured
Transaction Document, any related agreement or any document furnished
thereunder.

 

ARTICLE 13.

 

NOTICES

 

All notices, requests, demands and other communications to any party hereunder
shall be in writing (including facsimile or similar writing) and shall be given
to such party at its address or facsimile number set forth below or such other
address or facsimile number as such party may hereafter specify by notice to the
other parties listed below:

 

(a)          If to the Company:

 

Penzance, LLC
4250 Wilshire Blvd
Los Angeles, CA 90010
Telephone: ________________
Facsimile: _________________
Attention: _______________


with a copy to:



__________________________
__________________________
__________________________
__________________________


 

 

(b)          If to the Collateral Agent:

 

Loton, Corp.
4751 Wilshire Blvd, Third Floor
Los Angeles, California 90010
Telephone: (646) 584-4021
Attention: Andrew Schleimer

 

32

 



 

With a copy to:

 

Manatt, Phelps & Phillips, LLP

11355 West Olympic Boulevard

Los Angeles, California 90064

Attention: Richard J. Maire, Esq. 

Facsimile: (310) 312-4224


 

(c)          If to the Investors, then to the addresses set forth below their
signatures hereto.

 

Each such notice, request or other communication shall be effective (i) upon
receipt (provided, however, that notices received on a Saturday, Sunday or legal
holiday or after 6:30 p.m. (Los Angeles time) on any other day will be deemed to
have been received on the next Business Day), if given by facsimile
transmission, (ii) the Business Day following the date of delivery with a
nationally recognized overnight courier service or (iii) if given by any other
means, when delivered at the address specified in this Article 13.

 

ARTICLE 14.

 

BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party, and all covenants, promises and agreements by or on behalf of any
Grantor that are contained in this Security Agreement shall bind and inure to
the benefit of each party hereto and its successors and permitted assigns. This
Security Agreement shall become effective as to any Grantor when a counterpart
hereof executed on behalf of the Grantor shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon the Grantor and the
Collateral Agent and their respective successors and permitted assigns, and
shall inure to the benefit of the Grantor, the Collateral Agent and the other
Secured Parties, and their respective successors and permitted assigns, except
that no Grantor shall have the right to assign its rights or obligations
hereunder or any interest herein or in any of the Collateral (and any such
attempted assignment shall be void), except as expressly contemplated by this
Security Agreement or the other Secured Transaction Documents.

 



33

 

 

ARTICLE 15.

 

SURVIVAL OF AGREEMENT; SEVERABILITY

 

All covenants, agreements, representations and warranties made by the Grantor
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Security Agreement or any other Secured
Transaction Document shall be considered to have been relied upon by the
Collateral Agent and the other Secured Parties and shall survive the execution
and delivery of any Secured Transaction Document and the making of any Loan,
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect until this Security Agreement shall
terminate. In the event any one or more of the provisions contained in this
Security Agreement or in any other Secured Transaction Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

ARTICLE 16.

 

GOVERNING LAW

 

THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

 

ARTICLE 17.

 

COUNTERPARTS

 

This Security Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
contract (subject to Article 14), and shall become effective as provided in
Article 14. Delivery of an executed counterpart of this Security Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Security Agreement.

 

ARTICLE 18.

 

HEADINGS

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Security Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Security Agreement.



 



34

 

 

ARTICLE 19.

 

JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS

 

THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPERIOR COURT OF THE STATE OF
CALIFORNIA SITTING IN LOS ANGELES COUNTY AND OF THE UNITED STATES’ DISTRICT
COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OF CALIFORNIA COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE SECURED PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE COMPANY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER SECURED TRANSACTION
DOCUMENT IN ANY COURT REFERRED TO IN THE PRECEDING PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN ARTICLE 13. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 



35

 

 

ARTICLE 20.

 

WAIVER OF JURY TRIAL; JUDICIAL REFERENCE

 

TO THE EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO LEGAL CLAIMS BASED ON ANY SUCH PARTY’S PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE NOTE PURCHASE AGREEMENT AND THE SECURITY
AGREEMENT. IF AND TO THE EXTENT THAT THE FOREGOING WAIVER OF THE RIGHT TO A JURY
TRIAL IS UNENFORCEABLE FOR ANY REASON IN SUCH FORUM, THE PARTIES HERETO HEREBY
CONSENT TO THE ADJUDICATION OF ANY AND ALL CLAIMS PURSUANT TO JUDICIAL REFERENCE
AS PROVIDED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, AND THE JUDICIAL
REFEREE SHALL BE EMPOWERED TO HEAR AND DETERMINE ANY AND ALL ISSUES IN SUCH
REFERENCE WHETHER FACT OR LAW. EACH PARTY HERETO REPRESENT THAT IT HAS REVIEWED
THIS WAIVER AND CONSENT AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS AND CONSENTS TO JUDICIAL REFERENCE FOLLOWING THE OPPORTUNITY TO CONSULT
WITH LEGAL COUNSEL OF ITS CHOICE ON SUCH MATTERS. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT
OR TO JUDICIAL REFERENCE UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 AS
PROVIDED HEREIN.

 

[Signature Pages Follow]

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

  COMPANY:       PENZANCE, LLC.       By:   /s/ Keith Cohn     Name: Keith Cohn
    Title:CEO         COLLATERAL AGENT AND INVESTOR:       LOTON, CORP.        
By:   /s/ Robert Ellin     Name: Robert Ellin     Title:CEO

 



36

 



